IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                February 26, 2009
                               No. 08-50515
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JAIME GUZMAN-ARIAS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-3248-ALL


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Jaime Guzman-Arias (Guzman) was convicted of one count of importing
cocaine into the United States and one count of possessing cocaine with intent
to distribute. The district court sentenced him to serve concurrent 121-month
terms of imprisonment. Guzman now appeals his sentence. He argues that the
district court erred by rejecting his argument that he was a minor participant
in the offense and by denying him a two-level adjustment pursuant to U.S.S.G.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50515

§ 3B1.2.
      Guzman was not entitled to the minor participant adjustment simply
because his role in the offense was limited to transporting drugs. See United
States v. Edwards, 65 F.3d 430, 434 (5th Cir. 1995); United States v. Pofahl, 990
F.2d 1456, 1485 (5th Cir. 1993). Rather, such a role is “an indispensable part”
of drug related offenses. See United States v. Buenrostro, 868 F.2d 135, 138 (5th
Cir. 1989).
      The district court determined that the cocaine transported by Guzman was
a dangerous drug and that the value of the contraband would be substantially
increased by its transportation farther into the United States. The district
court’s determination concerning Guzman’s role in the offense is plausible in
light of the entire record and thus is not clearly erroneous. See United States v.
Villanueva, 408 F.3d 193, 203 (5th Cir. 2005); United States v. Gallegos, 868 F.2d
711, 713 (5th Cir. 1989).
      The judgment of the district court is AFFIRMED.




                                        2